 



Exhibit 10.18
EMPLOYMENT AGREEMENT
          THIS AGREEMENT is entered into, effective this 31 day of March, 2007,
by and between Apollo Group, Inc. (the “Company”), and Gregory Cappelli (the
“Executive”) (hereinafter collectively referred to as “the parties”).
          WHEREAS, the Company has determined that it is in the best interests
of the Company and its shareholders to employ the Executive as described herein;
          WHEREAS, the Company desires to employ the Executive and to enter into
an agreement embodying the terms of such employment; and
          WHEREAS, the Executive desires to enter into this Agreement and to
accept such employment;
          NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties contained herein, the parties hereby agree as follows:
     1. Term. The initial term of employment under this Agreement will be for
the period commencing on April 2, 2007 (the “Commencement Date”) and ending on
the fourth anniversary of the Commencement Date (the “Initial Term”); provided,
however, that thereafter this Agreement will be automatically renewed from year
to year, unless either the Company or the Executive will have given written
notice to the other at least sixty (60) calendar days prior thereto that the
term of this Agreement will not be so renewed (a “Notice of Non-Renewal”).
     2. Employment.
     (a) Position. The Executive will be employed as, and hold the title of,
Executive Vice President, Global Strategy, and have primary responsibility for
substantially expanding the Company’s global operations and enhancing the
marketability of those operations. The Executive shall also function as
Assistant to the Chair of the Board of Directors and shall, in that capacity,
provide the Chair with the advice and operational skills necessary to deal with
the investment community and carry out acquisitions, divestitures and capital
transactions. The Executive will be given the authority needed to perform the
duties and undertake the responsibilities assigned to his position. The
Executive will be a member of the Chair’s Cabinet and shall be substantially
involved in the Company’s major strategic decisions, as appropriate. The
Executive will have the authority to hire appropriate personnel as may be needed
to carry out his duties. The Executive will report to the Executive Chair of the
Board of Directors. Should Dr. John Sperling cease for any reason to serve in
such position, the Executive shall thereafter report directly to either the
Executive Chair of the Board or the Company’s Chief Executive Officer, whichever
of the two assumes the executive authority exercised by Dr. Sperling.
     (b) Obligations. The Executive shall devote his full business time and
attention to the business and affairs of the Company. During the term of this
Agreement, the Executive shall not engage in any other employment, service or
consulting activity without the prior written approval of the Company’s Board of
Directors. The foregoing, however, shall not preclude the Executive from
(i) serving on any corporate, civic or charitable boards or committees on which
the Executive is serving on the Commencement Date, provided those positions are
listed in attached Schedule I, or on which he commences service following the
Commencement Date with the prior written approval of the Board of Directors or
(ii) managing personal investments, so long as such clause (i) and (ii)
activities do not interfere with the performance of the Executive’s
responsibilities hereunder.

 



--------------------------------------------------------------------------------



 



     3. Base Salary and Bonus.
     (a) Base Salary. The Company agrees to pay or cause to be paid to the
Executive an annual base salary at the rate of $500,000, less applicable
withholding. This base salary will be subject to annual review and may be
increased from time to time by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) upon consideration of such factors as
the Executive’s responsibilities, compensation of similar executives within the
Company and in other companies, performance of the Executive, and other
pertinent factors. The Executive’s annual rate of base salary, as it may be
increased from time to time, will be hereinafter referred to as the “Base
Salary”. Such Base Salary will be payable in accordance with the Company’s
customary practices applicable to its executives.
     (b) Bonus. For each fiscal year completed during the Term, the Executive
will be eligible to receive an annual cash bonus (“Annual Bonus”) based upon
individual and Company performance goals that are established in good faith by
the Compensation Committee and that are reasonable in comparison to the
individual and Company performance goals the Compensation Committee sets for the
Company’s other executive officers, provided that the Executive’s target Annual
Bonus will be no less than 100% of his Base Salary (the “Target Bonus”). The
dollar amount of the Executive’s Target Bonus for fiscal year 2007 shall be
prorated based on the portion of such year during which the Executive is
employed by the Company.
     4. Equity Compensation Awards. In addition to the grants below, the
Executive will be eligible during the Term for grants of equity compensation
awards in accordance with the Company’s policies, as in effect from time to
time. The grants below will be issued pursuant and subject to the terms of the
Company’s 2000 Stock Incentive Plan, as amended and restated effective as of
August 28, 2004 and as subsequently amended to expressly provide for the grant
of restricted stock units (the “Incentive Plan”) and to the award agreements
evidencing the grants, except that in the event of any conflict between the
terms of the Incentive Plan or the award agreements and this Agreement, the
terms of this Agreement will control:
     (a) Initial Stock Option Grant. On the third business day following the
filing of all reports under the Securities and Exchange Act of 1934 required to
make the Company current in its reporting obligations for the 2006 and 2007
fiscal years (the “Full Compliance Date”), the Executive will be granted stock
options for 1,000,000 shares of Class A common stock with an exercise price
equal to the closing selling price per share on the grant date and a maximum
term of six (6) years (the “Initial Option Grant”).
     (b) Fiscal Year 2008 Equalization Grant. Upon the later of the third
business day following the Full Compliance Date or the first business day of the
Company’s 2008 fiscal year, the Executive will be granted stock options for that
number of shares of Class A common stock (if any) determined pursuant to the
formula provided in Exhibit A hereto. Any such option grant will have an
exercise price equal to the closing selling price per share on the grant date
and a maximum term of six (6) years (the “Equalization Grant”).
     (c) Fiscal Year 2008 Restricted Stock Unit Award. Upon the later of the
third business day following the Full Compliance Date or the first business day
of the Company’s 2008 fiscal year, the Executive will be granted restricted
stock units covering that number of shares of the Company’s Class A common stock
(rounded to next whole share) determined by dividing five million dollars
($5,000,000) by the closing price of the Class A common stock on the last
trading day prior to the Commencement Date (the “Initial RSU Award’). Each
restricted stock unit will represent the right to receive one share of such
Class A common stock upon the vesting of that unit, subject to the Company’s
collection of all applicable withholding taxes.

2



--------------------------------------------------------------------------------



 



     (d) Vesting. The Initial Option Grant and any Equalization Grant will vest
and become exercisable in a series of four successive equal annual installments
upon the Executive’s completion of each year of employment with the Company over
the four-year period measured from the Commencement Date (regardless of the
actual grant date), and those grants will be subject to the vesting acceleration
provisions set forth in Sections 8 and 11 of this Agreement. One-quarter of the
total number of shares underlying the Initial RSU Award will vest and become
immediately issuable, subject to the Company’s collection of the applicable
withholding taxes, upon the Executive’s completion of each year of employment
with the Company over the four-year period measured from the Commencement Date
(regardless of the actual grant date). In addition, the Initial RSU Award will
be subject to the vesting acceleration provisions of Sections 8 and 11 of this
Agreement.
     (e) Shares to Be Registered; Stock Certificates. All shares issued to the
Executive pursuant to his exercise of the Initial Option Grant and any
Equalization Grant and the vesting of the Initial RSU Award will be registered
under an appropriate and effective registration statement under the Securities
Act of 1933, as amended (the “1933 Act”).
     (f) The Company represents and warrants that this Agreement, the grants
described in subsections (a), (b), and (c) above, and the terms of those grants
have been authorized and approved by the Compensation Committee.
     (g) If, because of a delay in the Full Compliance Date, the grants
described in subsections (a), (b) and (c) of this Section 4 are not made prior
to the expiration of the six-month period measured from the Commencement Date,
then the Executive shall be paid a special cash bonus in the amount of one
million dollars ($1,000,000), subject to the Company’s collection of all
applicable withholding taxes. In addition, the vesting schedule for the Initial
Option Grant, any Equalization Grant and the Initial RSU Award shall, at such
time as those grants are made, be accelerated so that each of those grants shall
vest in a series of three successive equal annual installments upon the
Executive’s completion of each year of employment with the Company over the
three-year period measured from the Commencement Date (regardless of the actual
grant date), and those grants will also be subject to the vesting acceleration
provisions set forth in Sections 8 and 11 of this Agreement.
     (h) If, because of a delay in the Full Compliance Date, the grants
described in subsections (a), (b) and (c) of this Section 4 are not made prior
to the expiration of the twelve-month period measured from the Commencement
Date, then the Executive shall be entitled to resign from the Company at any
time within the succeeding thirty days and receive the following severance
payments, subject to the Company’s collection of all applicable withholding
taxes, provided the Executive executes and delivers to the Company a general
release in the form of attached Exhibit B which becomes effective and
enforceable under applicable law and complies with the restricted covenants set
forth in Section 10 of this Agreement:
          (i) a lump sum cash payment in the amount of seven million dollars
($7,000,000), and
          (ii) a lump sum cash amount (if any) determined by multiplying (A) the
amount (if any) by which the closing price per share of the Company’s Class A
common stock on the expiration date of the twelve-month period measured from the
Commencement Date (or if such date is not a business day, the immediately
preceding business day) exceeds the closing price per share of such Class A
common stock on the last trading day prior to the Commencement Date by
(B) 500,000.
          Such severance payments shall be in lieu of any and all termination
compensation under Section 8 of this Agreement.

3



--------------------------------------------------------------------------------



 



     5. Emplovee Benefits. Provided he otherwise satisfies any applicable
eligibility requirements for participation, the Executive will be entitled to
participate in the welfare, retirement, perquisite, and fringe benefit plans,
practices, and programs maintained by the Company and made available to senior
executives generally and as may be in effect from time to time. The Executive’s
participation in any such plans, practices and programs for which he satisfies
the applicable eligibility requirements will be on the same basis and terms as
are applicable to senior executives of the Company generally.
     6. Other Benefits.
     (a) Expenses. Subject to applicable Company policies, including (without
limitation) the timely submission of appropriate documentation and expense
reports, the Executive will be entitled to receive prompt reimbursement of all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder or for promoting, pursuing, or otherwise furthering the
business or interests of the Company.
     (b) Office and Facilities. The Executive will be provided with appropriate
offices in Chicago, Illinois and with such secretarial and other support
facilities as are commensurate with the Executive’s status with the Company and
adequate for the performance of his duties hereunder.
     (c) Vacation. During the Term, the Executive will be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally; provided, however, that the
Executive will be eligible for no less than four weeks of paid vacation per
year.
     7. Termination. Except for a Notice of Non-Renewal, as described in
Section 1, the Executive’s employment hereunder may only be terminated in
accordance with the following terms and conditions:
     (a) Termination by the Company without Cause. The Company will be entitled
to terminate the Executive’s employment at any time by delivering a Notice of
Termination to the Executive pursuant to Section 7(e); provided, however, that
any termination of the Executive’s employment for Cause shall be governed by the
provisions of Section 7(b).
     (b) Termination by the Company for Cause.
          (i) The Company may terminate the Executive’s employment hereunder for
“Cause” (as defined below) by delivering to him a Notice of Termination. For
purposes of the foregoing, any of the following shall constitute grounds for
terminating the Executive’s employment for Cause: (A) the Executive’s pleading
“guilty” or “no contest” to, or his conviction of, a felony or any crime
involving moral turpitude, (B) his commission of any act of fraud or any act of
personal dishonesty involving the property or assets of the Company intended to
result in substantial financial enrichment to the Executive, (C) a material
breach by the Executive of one or more of his obligations under Section 9 of
this Agreement or his Proprietary Information and Inventions Agreement with the
Company, (D) a material breach by the Executive of any of his other obligations
under this Agreement or any other agreement with the Company, (E) the
Executive’s commission of a material violation of Company policy which would
result in an employment termination if committed by any other employee of the
Company or his gross misconduct, (F) the Executive’s material dereliction of the
major duties, functions and responsibilities of his executive position (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness), (G) a material breach by the Executive of any of the
Executive’s fiduciary obligations as an officer of the Company or (H) the
Executive’s willful and knowing participation in the preparation or

4



--------------------------------------------------------------------------------



 




release of false or materially misleading financial statements relating to the
Company’s operations and financial condition or his willful and knowing
submission of any false or erroneous certification required of him under the
Sarbanes-Oxley Act of 2002 or any securities exchange on which shares of the
Company’s Class A common stock are at the time listed for trading. However,
prior to any termination of the Executive’s employment for Cause based on any of
the reasons specified in clauses (C) through (F) and the delivery of a Notice of
Termination in connection therewith, the Company shall give written notice to
the Executive of the actions or omissions deemed to constitute the grounds for
such a termination for Cause, and the Executive shall have a period of not less
than sixty (60) calendar days after the receipt of such notice in which to cure
the specified default in his performance and thereby avoid a Notice of
Termination under this subsection (b)(i).
          (ii) In the event the Executive is provided with a Notice of
Termination under subsection (b)(i), the Notice of Termination shall specify a
Termination Date that is no earlier than the third business day following the
date of the Notice of Termination, and the Executive will have three (3)
business days following the date of such Notice of Termination to submit a
written request to the Board for a meeting to review the circumstances of his
termination. If the Executive timely submits such a written request to the
Board, the Board or a committee of the Board shall set a meeting whereby the
Executive, together with his counsel, shall be permitted to present any
mitigating circumstances or other information as to why he should not be
terminated for Cause and the Executive’s Termination Date shall be delayed until
such meeting has occurred. Such meeting will be held, at the Executive’s option,
either on a mutually agreeable date prior to the Termination Date specified in
the Notice of Termination or on a mutually agreeable date within fifteen
(15) calendar days after his timely written notice to the Company requesting
such a meeting. Within five (5) business days after such meeting, the Board or
committee of the Board, as applicable, shall deliver written notice to the
Executive of its final determination and, if the termination decision is upheld,
the final actual Termination Date. During the period following the date of the
Notice of Termination until the Termination Date or other resolution of the
matter, the Company shall have the option to place the Executive on an unpaid
leave of absence. The rights under this subsection will not be deemed to
prejudice the Executive’s other rights and remedies in any way or give rise to
any waiver, estoppel, or other defense or bar. Without limiting the foregoing
sentence and for purposes of clarification, the failure by the Executive to
request a meeting under this subsection, to participate in a meeting that has
been requested, or to present any evidence or argument will not prevent the
Executive from making any claim against the Company, from seeking any legal or
equitable remedy, or from putting forward any evidence or argument at any
judicial or arbitral hearing.
     (c) Termination by the Executive. The Executive may terminate his
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below) no later than one hundred
and twenty (120) calendar days following the act or omission which the Executive
sets forth in such notice as grounds for a Good Reason termination, and (2) not
earlier than fourteen (14) calendar days after the delivery of such Preliminary
Notice or (if later) the third business day following the Company’s failure to
take appropriate remedial action within the applicable sixty (60)- day cure
period provided below to the Company following the receipt of such the
Preliminary Notice, a Notice of Termination. For purposes of this Agreement,
“Good Reason” means:
          (i) a material reduction in the scope of the Executive’s duties,
responsibilities or authority;
          (ii) the repeated assignment to the Executive of duties materially
inconsistent with the Executive’s positions, duties, authority or
responsibilities, or a materially adverse change in Executive’s reporting
requirements as set forth in Section 2(a) hereof or an adverse change to his
title set forth in Section 2(a) hereof: provided however, that none of the
following shall constitute Good Reason: (A) the occasional assignment of duties
that are inconsistent with Section 2(a) hereof, (B) a change in the

5



--------------------------------------------------------------------------------



 




Executive’s reporting requirements so that he is required to report to the
Executive Chair of the Board or the Company’s Chief Executive Officer, whichever
of the two assumes the executive authority exercised by Dr. Sperling as
contemplated in Section 2(a) hereof, or (C) any change in the Executive’s title
which does not affect his status as one of the five (5) highest ranking officers
of the Company;
          (iii) a relocation of the Executive’s principal place of employment
other than in Chicago, Illinois; provided, however that travel to other
locations as reasonably required to carry out the Executive’s duties and
responsibilities hereunder and travel from time to time to the Company’s
headquarters as reasonably requested by the Company shall not be a basis for a
termination for Good Reason; or
          (iv) a material breach by the Company of any of its obligations under
this Agreement.
     In no event will any acts or omissions of the Company which are not the
result of bad faith and which are cured within sixty (60) days after receipt of
written notice from the Executive identifying in reasonable detail the acts or
omissions constituting “Good Reason” (a “Preliminary Notice of Good Reason”) be
deemed to constitute grounds for a Good Reason resignation. A Preliminary Notice
of Good Reason will not, by itself, constitute a Notice of Termination.
     A ten percent (10%) or less aggregate reduction in the Executive’s base
salary and Target Bonus shall not constitute Good Reason if substantially all of
the other executive officers of the Company are subject to the same aggregate
reduction to their base salary and target bonuses.
     (d) Termination due to the Executive’s Death or Disability. This Agreement
will terminate upon the death of the Executive. The Company may terminate the
Executive’s employment hereunder if he is unable to perform, with or without
reasonable accommodation, the principal duties and responsibilities of his
position with the Company for a period of six (6) consecutive months or more by
reason of any physical or mental injury or impairment; provided, however, that
in the event the Executive is at the time covered under any long-term disability
benefit program in effect for the Company’s executive officers or employees,
such termination of the Executive’s employment shall not occur prior to the date
he first becomes eligible to receive benefits under such program. The
termination of the Executive’s employment under such circumstances shall, for
purposes of this Agreement, constitute a termination for “Disability.”
     (e) Notice of Termination. Any purported termination for Cause by the
Company or for Good Reason by the Executive will be communicated by a written
Notice of Termination to the other at least three (3) business days prior to the
Termination Date (as defined below). For purposes of this Agreement, a “Notice
of Termination” will mean a notice which indicates the specific termination
provision in this Agreement relied upon and will, with respect to a termination
for Cause or Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination of the Executive’s
employment under the provision so indicated. Any termination by the Company
under this Section 7 other than for Cause or by the Executive without Good
Reason will be communicated by a written Notice of Termination to the other
party fourteen (14) calendar days prior to the Termination Date. However, the
Company may elect to pay the Executive in lieu of fourteen (14) calendar days’
written notice. For purposes of this Agreement, no such purported termination of
employment pursuant to this Section 7 will be effective without such Notice of
Termination.
     (f) Termination Date. “Termination Date” will mean in the case of the
Executive’s death, the date of death; in the case of non-renewal of the
Agreement pursuant to Section 1, the date the Term of the Agreement expires; and
in all other cases, the date specified in the Notice of Termination.

6



--------------------------------------------------------------------------------



 



     8. Compensation Upon Termination.
     (a) If the Executive’s employment is terminated by the Company for Cause or
by reason of the Executive’s death or Disability, or if the Executive provides a
Notice of Non-Renewal or gives a written notice of resignation without Good
Reason, the Company’s sole obligations hereunder will be to pay the Executive or
his estate the following amounts earned hereunder but not paid as of the
Termination Date: (i) Base Salary, (ii) reimbursement for any and all monies
advanced or expenses incurred pursuant to Section 6(a) through the Termination
Date, provided the Executive has submitted appropriate documentation for such
expenses, and (iii) the amount of the Executive’s accrued but unpaid vacation
time (together, these amounts will be referred to as the “Accrued Obligations”).
In addition to the Accrued Obligations, in the event the Executive’s employment
terminates by reason of death or Disability, the Executive or his estate will be
paid his Target Bonus, pro-rated for his actual period of service during the
fiscal year in which such termination of employment occurs. Furthermore, if the
Executive’s employment terminates as a result of his death, then any unvested
stock options, restricted stock, restricted stock units, or other equity granted
to the Executive that would have otherwise been vested on the date of his death
had the vesting schedule for each of those grants been in the form of successive
equal monthly installments over the applicable vesting period will immediately
vest. The Executive’s entitlement to any other benefits will be determined in
accordance with the Company’s employee benefit plans then in effect.
     (b) If the Executive’s employment is terminated by the Company for any
reason other than for Cause or by the Executive for Good Reason, or if the
Company provides a Notice of Non-Renewal, the Executive will, in addition to the
Accrued Obligations, be entitled to the following compensation and benefits from
the Company, provided and only if he (i) executes and delivers to the Company a
general release (substantially in the form of attached Exhibit B) which becomes
effective and enforceable in accordance with applicable law and (ii) complies
with the restrictive covenants set forth in Section 10:
          (i) an amount equal to the product of (A) two and (B) the sum of the
Executive’s Base Salary and Target Bonus at the time of the Notice of
Termination, to be paid in equal increments, in accordance with the Company’s
normal payroll practices, over the one-year measured from the Termination Date;
          (ii) one hundred percent vesting of the Initial RSU Award and
accelerated vesting of the Initial Option Grant and any Equalization Grant to
the extent of the greater of (A) fifty percent of the then unvested portion of
each such grant or (B) the portion of each such grant which would have vested
had the Executive completed an additional twelve (12) months of employment with
the Company prior to the Termination Date; provided, however, that in the event
the Initial RSU Award and the Initial Option Grant and any Equalization Grant
have not been made at such time, then a cash amount, payable in equal increments
contemporaneously with the payments under subparagraph (i) above, equal to
(A) five million dollars ($5,000,000) plus (B) an amount (if any) determined by
multiplying (1) the amount (if any) by which the closing price per share of the
Company’s Class A common stock on the Termination Date (or if such date is not a
business day, the immediately preceding business day) exceeds the closing price
per share of such Class A common stock on the last trading day prior to the
Commencement Date by (2) 500,000.
          (iii) provided the Executive and/or his dependents are eligible and
timely elect to continue their healthcare coverage under the Company’s group
health plan pursuant to their rights under COBRA, continued coverage under such
plan at the Company’s expense until the earliest of (A) the end of the eighteen
(18)-month period measured from the Termination Date, (B) the date that the
Executive and/or his eligible dependents are no longer eligible for COBRA
coverage and (C) the date that the

7



--------------------------------------------------------------------------------



 



Executive becomes eligible for such coverage under the health plan of any new
employer (the Executive agrees to provide the Company with written notice of
such eligibility within ten calendar days); and
          (iv) the Executive’s entitlement to any other benefits will be
determined in accordance with the Company’s employee benefit plans then in
effect.
     (c) The Executive shall have the right to resign, for any reason or no
reason, at any time within the thirty (30) day period beginning six (6) months
after the closing of a Change in Control (as defined in Section 11) and to
receive, in connection with such resignation, the same severance benefits to
which he would be entitled under Section 8(b) above had such resignation been
for Good Reason; provided, however, that the Executive’s entitlement to
severance benefits under this Section 8(c) shall be conditioned upon (i) his
execution and delivery to the Company of a general release (substantially in the
form of attached Exhibit B) which becomes effective and enforceable in
accordance with applicable law and (ii) his compliance with the restrictive
covenants set forth in Section 10 of this Agreement.
     (d) The Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
and no such payment or benefit will be eliminated, offset or reduced by the
amount of any compensation provided to the Executive in any subsequent
employment.
     9. Confidentiality.
     (a) The Executive hereby acknowledges that the Company may, from time to
time during the Term, disclose to the Executive confidential information
pertaining to the Company’s business, strategic plans, technology or financial
affairs. All information, data and know-how, whether or not in writing, of a
private or confidential nature concerning the Company’s trade secrets,
processes, systems, marketing strategies and future marketing plans, student
enrollment lists, prospective course offerings, finances and financial reports,
employee and faculty member information and other organizational information
(collectively, “Proprietary Information”) is and shall remain the sole and
exclusive property of the Company and shall not be used or disclosed by the
Executive except to the extent necessary to perform his duties and
responsibilities under this Agreement. All tangible manifestations of such
Proprietary Information (whether written, printed or otherwise reproduced) shall
be returned by the Executive upon the termination of his employment hereunder,
and the Executive shall not retain any copies or excerpts of the returned items.
The foregoing restrictions on the use, disclosure and disposition of the
Company’s Proprietary Information shall also apply to the Executive’s use,
disclosure and disposition of any confidential information relating to the
business or affairs of the Company’s faculty, students and employees.
     (b) The Executive shall on the Commencement Date execute and deliver to the
Company the standard form Proprietary Information and Inventions Agreement, as
attached as Exhibit C to this Agreement. The Executive shall, throughout the
term of this Agreement and thereafter, remain subject to the terms and
conditions of such Proprietary Information and Inventions Agreement.
     (c) The Executive shall not, in connection with his duties and
responsibilities hereunder, improperly use or disclose any trade secrets or
proprietary and confidential information of any former employer or other person
or entity.

8



--------------------------------------------------------------------------------



 



     10. Restrictive Covenants. At all times during the Executive’s employment
with the Company, and for a period of one (1) year after the termination of his
employment with the Company (the “Restriction Period”), regardless of the reason
or cause for such termination, the Executive shall comply with the following
restrictions:
     (a) The Executive shall not directly or indirectly encourage or solicit any
employee, faculty member, consultant or independent contractor to leave the
employment or service of the Company (or any affiliated company) for any reason
or interfere in any other manner with any employment or service relationships at
the time existing between the Company (or any affiliated company) and its
employees, faculty members, consultants and independent contractors.
     (b) The Executive shall not directly or indirectly solicit any vendor,
supplier, licensor, licensee or other business affiliate of the Company (or any
affiliated company) or directly or indirectly induce any such person to
terminate its existing business relationship with the Company (or affiliated
company) or interfere in any other manner with any existing business
relationship between the Company (or any affiliated company) and any such
vendor, supplier, licensor, licensee or other business affiliate.
     (c) The Executive shall not, on his own or as an employee, agent, promoter,
consultant, advisor, independent contractor, general partner, officer, director,
investor, lender or guarantor or in any other capacity, directly or indirectly:
          (i) conduct, engage in, be connected with, have any interest in, or
assist any person or entity engaged in, any business, whether in the United
States, any possession of the United States or any foreign country or territory,
that competes with any of the businesses or programs conducted by the Company in
the education industry during the period of his employment with the Company
(hereafter collectively referred to as the “Businesses”); or
          (ii) permit his name to be used in connection with a business which is
competitive or substantially similar to the Businesses.
     Notwithstanding the foregoing: (i) the Executive may own, directly or
indirectly, solely as an investment, up to one percent (1%) of any class of
publicly traded securities of any business that is competitive or substantially
similar to the Business and (ii) the Executive’s employment with any investment
banking firm, private equity fund, hedge fund or similar investment fund
following the termination of his employment with the Company shall not be deemed
a breach of his restrictive covenant under this Section 10(c), even though the
Executive may be engaged in investment decisions pertaining to the education
industry.
     11. Change in Control. For purposes of this Agreement, “Change in Control”
shall have the same meaning assigned to such term under the Incentive Plan, and
upon the occurrence of such Change in Control, any unvested stock options,
restricted stock, restricted stock units, or other equity granted to the
Executive and outstanding at that time shall vest on an accelerated basis to the
same extent as all other outstanding awards under the Incentive Plan held by
individuals who are executive officers of the Company at that time.
     12. Gross-Up Payment. The provisions of this Section 12 shall only be in
force and effect for the twenty-four (24)-month period measured from the
Commencement Date and shall automatically become null and void upon the
expiration of that twenty-four (24)-month period:
     (a) In the event it will be determined that any payment or distribution of
any type to or for the benefit of the Executive, by the Company, any of its
affiliates, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the

9



--------------------------------------------------------------------------------



 



regulations thereunder--a “Change in Control Event”) or any affiliate of such
Person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Total Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Total Payments.
     (b) All determinations as to whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code), whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment, and any
amounts relevant to the last sentence of the paragraph above, will be made by an
independent registered public accounting firm selected by the Company from among
the largest four accounting firms in the United States (the “Accounting Firm”).
The Accounting Firm selected by the Company will not have an ongoing audit or
consulting relationship with the Company at the time it is selected. The
Accounting Firm will provide its determination (the “Determination”), together
with detailed supporting calculations regarding the amount of any Gross-Up
Payment and any other relevant matter, both to the Company and the Executive
within ten (10) business days after the effective date of the Change in Control
or such earlier time as is requested by the Company or the Executive (if the
Executive reasonably believes that any of the Total Payments may be subject to
the Excise Tax). Any determination by the Accounting Firm will be binding upon
The Company and the Executive. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Company should have made
Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have been
made by the Company which should not have been made (“Overpayments”). In either
such event, the Accounting Firm will determine the amount of the Underpayment or
Overpayment that has occurred. In the case of an Underpayment, the amount of
such Underpayment will be promptly paid by the Company to or for the benefit of
the Executive. In the case of an Overpayment, the Executive will, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment. In
addition, should the Company decide to contest any assessment by the Internal
Revenue Service of a Code Section 4999 excise tax on one or more items
comprising the Total Payments, the Executive will comply with all reasonable
actions requested by the Company in connection with such proceedings, but shall
not be required to incur any out-of-pocket costs in so doing.
     13. Benefit Limitation. The provisions of this Section 13 shall
automatically come into force and effect upon the expiration of the twenty-four
(24)-month period measured from the Commencement Date:
     (a) In the event it is determined that the Total Payments would otherwise
exceed the amount that could be received by the Executive without the imposition
of an excise tax under Section 4999 of the Code (the “Safe Harbor Amount”), then
the Total Payments shall be reduced to the extent, and only to the extent,
necessary to assure that their aggregate present value, as determined in
accordance the applicable provisions of Code Section 280G and the regulations
thereunder, does not exceed the greater of the following dollar amounts (the
“Benefit Limit”):
(A) The Safe Harbor Amount, or

10



--------------------------------------------------------------------------------



 



(B) the greatest after-tax amount payable to the Executive after taking into
account any excise tax imposed under Code Section 4999 on the Total Payments.
     All determinations under this Section 13 shall be made by the Accounting
Firm. However, in determining whether such Benefit Limit is exceeded, the
Accounting Firm shall make a reasonable determination of the value to be
assigned to the restrictive covenants in effect for the Executive pursuant to
Section 10 of the Agreement, and the amount of his potential parachute payment
under Code Section 280G shall reduced by the value of those restrictive
covenants to the extent consistent with Code Section 280G and the regulations
thereunder.
     14. Section 409A. Certain payments contemplated by this Agreement may be
“deferred compensation” for purposes of Section 409A of the Code. Accordingly,
the following provisions shall be in effect for purposes of avoiding or
mitigating any adverse tax consequences to the Executive under Code
Section 409A.
     (a) It is the intent of the parties that the provisions of this Agreement
comply with all applicable requirements of Code Section 409A. Accordingly, to
the extent any provisions of this Agreement would otherwise contravene one or
more requirements or limitations of Code Section 409A, then the Company and the
Executive shall, within the remedial amendment period provided under the
regulations issued under Code Section 409A, effect through mutual agreement the
appropriate amendments to those provisions which are necessary in order to bring
the provisions of this Agreement into compliance with Section 409A: provided
such amendments shall not reduce the dollar amount of any such item of deferred
compensation or adversely affect the vesting provisions applicable to such item
or otherwise reduce the present value of that item. If any federal legislation
is enacted during the term of this Agreement which imposes a dollar limit on
deferred compensation, then the Executive will cooperate with the Company in
restructuring any items of compensation under this Agreement that are deemed to
be deferred compensation subject to such limitation; provided such restructuring
shall not reduce the dollar amount of any such item or adversely affect the
vesting provisions applicable to such item or otherwise reduce the present value
of that item.
     (b) Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which the Executive becomes entitled under Section 4(h)
or Section 8 of this Agreement shall be made or paid to the Executive prior to
the earlier of (i) the expiration of the six (6)-month period measured from the
date of his “separation from service” with the Company (as such term is defined
in Treasury Regulations issued under Code Section 409A) or (ii) the date of his
death, if the Executive is deemed at the time of such separation from service a
“key employee” within the meaning of that term under Code Section 416(i) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this subsection 14(b) shall be paid in a lump sum to the Executive,
and any remaining payments due under this Agreement shall be paid in accordance
with the normal payment dates specified for them herein.
     (c) Should the Executive comply with the provisions of subsections 14(a)
and 14(b) above but nevertheless incur the 20% penalty tax imposed under
Section 409A with respect to one or more payments or benefits provided to him
under this Agreement, then the Executive will be entitled to receive an
additional payment (the “409A Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any tax imposed upon the 409A
Gross-Up Payment, the Executive retains an amount of the 409A Gross-Up Payment
equal to the 20% tax imposed upon the Executive’s deferred compensation.

11



--------------------------------------------------------------------------------



 



     15. Legal Fees. Within fourteen (14) calendar days of this Agreement
becoming effective, the Company will reimburse the Executive for his legal fees
incurred in connection with the Agreement’s preparation and negotiation, up to a
maximum dollar amount of $35,000.00.
     16. Indemnification. The Executive shall be covered by any policy of
liability insurance which the Company maintains during the Term for its officers
and directors (“D&O Insurance”), to the maximum extent of such coverage provided
any other executive officer of the Company. The Company agrees to provide the
Executive with information about all D&O Insurance maintained during the Term,
including proof that such insurance is in place and the terms of coverage, upon
the Executive’s reasonable request. In addition to any rights the Executive may
have under such D&O Insurance, applicable law, or the articles of incorporation
and bylaws of the Company and except as may be prohibited by applicable law, the
Company agrees to indemnify, defend, and hold the Executive harmless from and
against any and all claims and/or liability arising from, as a result of, or in
connection with the Executive’s employment by the Company or any outside
appointments and offices held at the Company’s request, except to the extent
such claims or liability are attributable to the Executive’s gross negligence or
willful misconduct.
     17. Injunctive Relief. The Executive expressly agrees that the covenants
set forth in Sections 9 and 10 of this Agreement are reasonable and necessary to
protect the Company and its legitimate business interests, and to prevent the
unauthorized dissemination of Proprietary Information to competitors of the
Company. The Executive also agrees that the Company will be irreparably harmed
and that damages alone cannot adequately compensate the Company if there is a
violation of Section 9 or 10 of this Agreement by the Executive, and that
injunctive relief against the Executive is essential for the protection of the
Company. Therefore, in the event of any such breach, it is agreed that, in
addition to any other remedies available, the Company shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction,
plus attorneys’ fees actually incurred for the securing of such relief.
     18. Survival of Certain Provisions. The provisions of Sections 4(h), 8, 9,
10, 12, 13, 14, 16, 17, 19,21, 22, 25 and 26 will survive any termination of
this Agreement.
     19. Withholdings. Any compensation and/or benefits provided to the
Executive by the Company shall be subject to the Company’s collection of all
applicable payroll deductions and applicable withholding and payroll taxes.
     20. Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the Company, its successors and assigns, and the Company
will require any successor or assign to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
The term “the Company” as used herein will include any such successors and
assigns to the Company’s business and/or assets. The term “successors and
assigns” as used herein will mean a corporation or other entity acquiring or
otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise. This Agreement will inure to the benefit of and
be enforceable by the Executive’s legal personal representative.
     21. Arbitration. Except as otherwise provided in Section 17, any
controversy or claim between the Company or any of its affiliates and the
Executive arising out of or relating to this Agreement or its termination or any
other dispute between the parties, whether arising in tort, contract, or
pursuant to a statute, regulation, or ordinance now in existence or which may in
the future be enacted or recognized will be settled and determined by a single
arbitrator whose award will be accepted as final and binding upon the parties.
The arbitration shall be conducted in Chicago, Illinois and in accordance with
the American Arbitration Association (“AAA”) Employment Arbitration Rules in
effect at the time such

12



--------------------------------------------------------------------------------



 



arbitration is properly initiated. To the extent that any of the AAA rules or
anything in the Agreement conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern. The costs of the arbitration, including administrative fees and fees
charged by the arbitrator, will be borne by the Company. Each party will bear
its or his own travel expenses and attorneys’ fees: provided, however that the
arbitrator (i) shall award attorneys’ fees to the Executive with respect to any
claim for breach of this Agreement on which he is the prevailing party and may
award attorneys’ fees to the Executive as otherwise allowed by law and
(ii) shall award attorneys’ fees to the Company with respect to any claim
brought under Section 17 on which it is the prevailing party and may award
attorneys’ fees to the Company with respect to any other claim on which it is
the prevailing party and it is determined by the arbitrator that such claim by
the Executive was frivolous in that it presented no colorable arguments for
recovery; but the maximum amount of attorneys’ fees that may be awarded to the
Company other than with respect to any claim brought under Section 17 shall not
exceed one hundred thousand dollars ($100,000). The arbitration shall be instead
of any civil litigation; and the Executive hereby waives any right to a jury
trial. The arbitrator’s decision shall be final and binding to the fullest
extent permitted by law and enforceable by any court having jurisdiction
thereof. In any situation in which emergency injunctive relief may be necessary,
either party may seek such relief from a court until such time as the arbitrator
is able to address the matter covered by this Section 21. Both parties agree
that the state and federal courts located in Chicago, Illinois, will be the sole
venue for any such action involving emergency injunctive relief, and the parties
submit to personal jurisdiction in these courts for this purpose. Judgment upon
any award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
     22. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been given when
personally delivered or on the third business day following mailing if sent by
registered or certified mail, return receipt requested, postage prepaid, or upon
receipt if overnight delivery service is used, addressed as follows:
To the Executive:
Gregory Cappelli
1046 Jackson Ave.
River Forest, Illinois 60305
With a copy to:
Russell Shapiro
Peter Donati
Levenfeld Pearlstein, LLC
2 N. LaSalle, Suite 1300
Chicago, Illinois 60602
To the Company:
Apollo Group, Inc
4615 East Elwood Street
Phoenix, AZ 85040
Attention: General Counsel
With a copy to:

13



--------------------------------------------------------------------------------



 



John Hartigan
Morgan Lewis & Bockius LLP
300 South Grand Avenue
Los Angeles, CA 90071
     23. Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement.
     24. Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed an original and all of which will constitute but
one and the same instrument. An electronic facsimile of a signature, when
delivered by the signing party to the non-signing party, will have the same
force and effect as an original.
     25. Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Arizona without giving
effect to the conflict of law principles thereof.
     26. Severability. If any provision of this Agreement as applied to any
party or to any circumstance should be adjudged by a court of competent
jurisdiction (or determined by the arbitrator) to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court or determined by the
arbitrator, the application of any other provision of this Agreement, or the
enforceability or invalidity of this Agreement as a whole. Should any provision
of this Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.
     27. Entire Agreement. This Agreement, together with the Proprietary
Information and Inventions Agreement referred to in Section 9 and the
documentation for the equity grants referred to in Section 4, shall constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has executed this
Agreement as of the day and year first above written.
(-s- ILLEGIBLE) [p73880p7388005.gif]

14



--------------------------------------------------------------------------------



 



Exhibit A
Calculation of Equalization Grant
If the exercise price per share of the Initial Stock Option Grant described in
Section 4(a) is greater than the closing price per share of the Class A common
stock on the last trading day prior to the Commencement Date, then as described
in Section 4(b) the Executive will be granted additional options for Class A
shares with an exercise price equal to the closing price on the grant date and
with an aggregate Black-Scholes value calculated as of that grant date equal to
the amount determined pursuant to the following formula:
     X = (A+ (B-C)) -D, where
     X is the Black-Scholes value of the additional option (if any) to be
granted to the Executive.
     A is what the Black Scholes value of the Executive’s 1,000,000-share option
would have been had that option been granted on the last trading day prior to
the Commencement Date with an exercise price per share equal to the closing
selling price per share of the Class A common stock on that date.
     B is the aggregate exercise price in effect for the actual 1,000,000-share
grant actually made to the Executive.
     C is the aggregate exercise price that would have been in effect had the
Executive received the 1,000,000 share option grant on the last trading day
prior to the Commencement Date with an exercise price per share equal to the
closing selling price of the Class A common stock on that date.
     D is the Black-Scholes value of the actual 1,000,000-share grant made to
the Executive, as measured as of the actual grant date.
The actual number of shares purchasable under the additional option will be
determined by dividing the amount obtained from the foregoing formula by the
Black-Scholes value per option share, as calculated as of the actual grant date.
The additional option (if any) will also vest and become exercisable in a series
of 4 successive equal annual installments upon the Executive’s completion of
each year of employment with the Company over the 4-year period measured from
the Commencement Date. Accordingly, the initial installment of this additional
option may vest over a shorter period than the one- year anniversary of its
actual grant date.

15



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GENERAL RELEASE

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE
          This AGREEMENT is made as of                     , 200_, by and
between Gregory Cappelli (“Executive”), and Apollo Group, Inc. (the “Company”).
          In consideration for the severance benefits offered by the Company to
Executive pursuant to Section 8 of his Employment Agreement with the Company
dated                     , 2007 (the “Employment Agreement”), Executive agree
as follows:
     1. Termination of Employment. Executive acknowledges that his employment
with the Company is terminated effective                      (the “Termination
Date”), and he agrees that he will not apply for or seek re-employment with the
Company, its parent companies, subsidiaries and affiliates after that date.
Executive agrees that he has received and reviewed his final paycheck and he has
received all wages and accrued but unpaid vacation pay earned by him through the
Termination Date.
     2. Waiver and Release.
          (a) Except as set forth in Section 2(b), which identifies claims
expressly excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
and the termination of that employment, including (without limitation): claims
of wrongful discharge, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, discrimination
claims based on sex, age, race, national origin, disability or any other basis
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Americans
with Disability Act, the Employee Retirement Income Security Act, as amended,
the Equal Pay Act of 1963, as amended, and any similar law of any state or
governmental entity, any contract claims, tort claims and wage or benefit
claims, including (without limitation) claims for salary, bonuses, commissions,
equity awards (including stock grants, stock options and restricted stock
units), vesting acceleration, vacation pay, fringe benefits, severance pay or
any other form of compensation.
     (a) The only claims that Executive is not waiving and releasing under this
Agreement are claims he may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
Company-sponsored group health benefit plans under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested and unpaid as of his termination date pursuant to
the terms of a Company-sponsored benefit plan; (4) any benefits to which he is
entitled pursuant to Section 8 of the Employment Agreement or his rights to
indemnification pursuant to Section 16 of the Employment Agreement, (5)
violation of any federal state or local statutory and/or public policy right or
entitlement that, by applicable law, is not waivable; and (6) any wrongful act
or omission occurring after the date he executes this Agreement. In addition,
nothing in this Agreement prevents or prohibits Executive from filing a claim
with the Equal Employment Opportunity Commission (EEOC) or any other government
agency that is responsible for enforcing a law on behalf of the government and
deems such claims not waivable. However, because Executive is

 



--------------------------------------------------------------------------------



 



hereby waiving and releasing all claims “for monetary damages and any other form
of personal relief” (per Section 3(a) above), he may only seek and receive
non-personal forms of relief from the EEOC and similar government agencies.
          (b) Executive represents that he has not filed any complaints,
charges, claims, grievances, or lawsuits against the Company and/or any related
persons with any local, state or federal agency or court, or with any other
forum.
          (c) Executive acknowledges that he may discover facts different from
or in addition to those he now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and he expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.
          (d) Executive understands and agrees that the Company has no
obligation to provide him with any severance benefits under the Employment
Agreement unless he executes this Agreement. Executive also understands that he
has received or will receive, regardless of the execution of this Agreement, all
wages owed to him, together with any accrued but unpaid vacation pay, less
applicable withholdings and deductions, earned through the Termination Date.
          (e) This Agreement is binding on Executive, his heirs, legal
representatives and assigns.
     1. Entire Agreement. This Agreement and the Employment Agreement constitute
the entire understanding and agreement between Executive and the Company in
connection with the matters described, and replaces and cancels all previous
agreements and commitments, whether spoken or written, with respect to such
matters. Nothing in this Agreement supersedes or replaces any of Executive’s
obligations under his Employment Agreement that survive termination, including,
but not limited to (i) his (and the Company’s) agreement to arbitrate disputes,
(ii) his restrictive covenants under Section 10 of the Employment Agreement and
(iii) his obligations under Section 9 of the Employment Agreement, his existing
Proprietary Information Inventions Agreement with the Company and any other
obligations not to use or disclose Company confidential and/or proprietary
information.
     2. Modification in Writing. No oral agreement, statement, promise,
commitment or representation shall alter or terminate the provisions of this
Agreement. This Agreement cannot be changed or modified except by written
agreement signed by Executive and authorized representatives of the Company.
     3. Governing Law: Jurisdiction. This Agreement shall be governed by and
enforced in accordance with the laws of the State of Arizona.
     4. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

19



--------------------------------------------------------------------------------



 



     5. No Admission of Liability. This Agreement does not constitute an
admission of any unlawful discriminatory acts or liability of any kind by the
Company or anyone acting under their supervision or on their behalf. This
Agreement may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.
     6. Acknowledgements. Executive is advised to consult with an attorney of
his choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that he:
          (a) has read and understands all of the terms of this Agreement and is
not relying on any representations or statements, written or oral, not set forth
in this Agreement;
          (b) has been provided a consideration period of twenty-one calendar
days within which to decide whether he will execute this Agreement and that no
one hurried him into executing this Agreement;
          (c) is signing this Agreement knowingly and voluntarily; and
          (d) has the right to revoke this Agreement within seven (7) days after
signing it, by providing written notice of revocation via certified mail to the
Company to the address specified in the Employment Agreement. Executive’s
written notice of revocation must be postmarked on or before the end of the
eighth (8th) calendar day after he has timely signed this Agreement. This
deadline will be extended to the next business day should it fall on a Saturday,
Sunday or holiday recognized by the U.S. Postal Service.
     Because of the revocation period, the Company’s obligations under this
Agreement shall not become effective or enforceable until the eighth (8th)
calendar day after the date Executive signs this Agreement provided he has
delivered it to the Company without modification and not revoked it (the
“Effective Date”).
I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
GREGORY CAPPELLI

     
 
  Date:                     , 20     
 
Signature
   

20



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------



 



PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT
This Proprietary Information and Inventions Agreement (“PIIA”) confirms certain
terms of my employment with The Apollo Group (the “Company”), is a condition of
my employment, and is a material part of the consideration for my employment by
the Company. The headings contained in this PIIA are for convenience only, have
no legal significance, and are not intended to change or limit this PIIA in any
matter whatsoever.
     A. Definitions
          1. The “Company”
          As used in this PIIA, the “Company” refers to The Apollo Group, each
of its subsidiaries, affiliated and parent companies, and successors and
assigns. I recognize and agree that my obligations under this PIIA and all terms
of this PIIA apply to me regardless of whether I am employed by or provide
services to The Apollo Group, any subsidiary, affiliate or parent companies of
The Apollo Group.
          2. “Proprietary Information”
          I understand that the Company possesses and will possess Proprietary
Information which is important to its business. For purposes of this PIIA,
“Proprietary Information” is information that was or will be developed, created,
or discovered by or on behalf of the Company, or which became or will become
known by, or was or is conveyed to the Company, which has commercial value in
the Company’s business. “Proprietary Information” includes information
concerning the organization, business and finances of the Company or of any
third party which the Company is under an obligation to keep confidential that
is maintained by the Company as confidential, including (without limitation):
          a. the Company’s Lead List which is comprised of prospective students
who meet the admission requirements of the Company;
          b. data and information on current and prospective corporate accounts,
including, but not limited to, the identity of the corporate accounts, the
decision makers or decision influencers, the buying criteria of the accounts and
programs for those accounts;
          c. the management process, training materials, scripts, programs and
preferred responses to features and benefits provided to employees;
          d. the certification training materials and processes for the
certification of the Company’s Student Advisors (known as the ACU online
learning system program), including, but not limited to, the tests taken,
materials provided and course work;
          e. the information and data contained in the Company’s enrollment data
system, all monthly enrollment reports;

Page 1 of 8



--------------------------------------------------------------------------------



 



          f. salary, terms of employment, tenure and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;
          g. all market research or works for hire materials, including, but not
limited to, industry data, demographics, company profiles and/or specific
consumer behavior information, all monthly financial, statistical and
operational information and reports including but not limited to the “Yellow
Book”, and all other information concerning enrollment by campus, profit and
loss per campus and the terms of any lease;
          h. all monthly financial statements, including, but not limited to,
the “Board Book”;
          i. all internally developed source code, including, but not limited
to, modifications to existing source codes for student information systems (such
as Galaxy, Campus Tracking, OSIRIS and eCampus), academic systems (such as
rEsource and OnLine Learning System (OLS), proprietary modifications to packaged
applications (such as PeopleSoft, Oracle Financials and ADP HRizon) and all
future internally developed source code.
          I understand and agree that my employment creates a relationship of
confidence and trust between the Company and me with respect to Proprietary
Information.
          3. “Company Documents and Materials”
          I understand that the Company possesses or will possess “Company
Documents and Materials” which are important to its business. For purposes of
this PIIA, “Company Documents and Materials” are documents or other media or
tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or plans of the Company, whether
such documents, media or items have been prepared by me or by others.
          “Company Documents and Materials” include (without limitation)
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes, computer hard drives, floppy disks, CD ROMS, or
printouts, sound recordings and other printed, typewritten or handwritten
documents, sample products, prototypes and models and any information recorded
in any other form whatsoever. “Company Documents and Materials” also include
copies of any of the foregoing.
     B. Assignment of Rights
          All Proprietary Information and all patents, patent rights,
copyrights, trade secret rights, trademark rights and other rights (including,
without limitation, intellectual property rights) anywhere in the world in
connection therewith is and shall be the sole property of the Company. I hereby
assign to the Company any and all rights, title and interest I may have or
acquire in such Proprietary Information.

Page 2 of 8



--------------------------------------------------------------------------------



 



          At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company, except as may be necessary in the ordinary
course of performing my duties to the Company.
     C. Maintenance and Return of Companv Documents and Materials
          I agree to make and maintain adequate and current written records, in
a form specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIA. All
Company Documents and Materials are and shall be the sole property of the
Company.
          I agree that during my employment by the Company, I will not remove
any Company Documents and Materials from the business premises of the Company or
deliver any Company Documents and Materials to any person or entity outside the
Company, except in connection with performing the duties of my employment. I
further agree that, immediately upon the termination of my employment by me or
by the Company for any reason, or during my employment if so requested by the
Company, I will return all Company Documents and Materials, apparatus, equipment
and other physical property, or any reproduction of such property, excepting
only (i) my personal copies of records relating to my compensation; (ii) my
personal copies of any materials previously distributed generally to
stockholders of the Company; and (iii) my copy of this PIIA.
     D. Disclosure of Inventions to the Company
          I will promptly disclose in writing to the Chair of the Company’s
Board of Directors or to such other person designated by the Board all
“Inventions,” which includes (without limitation) all software programs or
subroutines, source or object code, algorithms, improvements, inventions, works
of authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable, made or discovered or
conceived or reduced to practice or developed by me, either alone or jointly
with others, during the term of my employment.
          I will also disclose to the Chair of the Company’s Board of Directors
or to such other person designated by the Board all Inventions made, discovered,
conceived, reduced to practice, or developed by me within six (6) months after
the termination of my employment with the Company which resulted, in whole or in
part, from my prior employment by the Company. Such disclosures shall be
received by the Company in confidence (to the extent such Inventions are not
assigned to the Company pursuant to Section (E) below) and do not extend the
assignment made in Section (E) below.
          Notwithstanding any other provision of this Agreement to the contrary,
this Agreement does not obligate me to assign to the Company any of my rights in
an invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and

Page 3 of 8



--------------------------------------------------------------------------------



 



which was developed entirely on my own time, unless (a) the invention relates
(i) directly to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by me for the Company.
     E. Right to New Ideas
          1. Assignment of Inventions to the Company
          I agree that all Inventions that I make, discover, conceive, reduce to
practice or develop (in whole or in part, either alone or jointly with others)
during my employment shall be the sole property of the Company to the maximum
extent permitted by applicable law. However, any inventions that I make,
discover, conceive, reduce to practice or develop (in whole or in part, either
alone or jointly with others) during my employment shall not be the sole
property of the Company so long as such inventions have been developed entirely
on my own time without using any of the Company’s equipment, supplies,
facilities or Proprietary Information, unless such inventions constitute
Inventions for purposes of this Agreement because:
          a. they relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company, or
          b. they result from any work I performed for the Company.
          2. Works Made for Hire
          The Company shall be the sole owner of all patents, patent rights,
copyrights, trade secret rights, trademark rights and all other intellectual
property or other rights in connection with Inventions. I further acknowledge
and agree that such Inventions, including (without limitation) any computer
programs, programming documentation, and other works of authorship, are “works
made for hire” for purposes of the Company’s rights under copyright laws. I
hereby assign to the Company any and all rights, title and interest I may have
or acquire in such Inventions. If in the course of my employment with the
Company, I incorporate into a Company product, service or process a prior
Invention owned by me or in which I have interest, the Company is hereby granted
and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, modify, use, market, sell
and distribute such prior Invention as part of or in connection with such
product, service or process.
          3. Cooperation
          I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in further evidencing and perfecting the assignments made to the
Company under this PIIA and in obtaining, maintaining, defending and enforcing
patents, patent rights, copyrights, trademark rights, trade secret rights or any
other rights in connection with such Inventions and improvements thereto in any
and all countries. Such acts may include (without limitation) execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as my agents and attorney-in-fact to act for and on my behalf and
instead of me, to execute and file any

PAGE 4 OF 8



--------------------------------------------------------------------------------



 




documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth above in this Subsection 3,
including (without limitation) the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with such Inventions and improvements thereto with the same legal
force and effect as if executed by me.
          4. Assignment or Waiver of Moral Rights
          Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” (collectively “Moral Rights”). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist, I
hereby waive such Moral Rights and consent to any action of the Company that
would violate such Moral Rights in the absence of such consent.
          5. List of Inventions
          I have attached hereto as Appendix A a complete list of all inventions
or improvements to which I claim ownership and that I desire to remove from the
operation of this PIIA (except for the license granted in Section (E)(2) above),
and I acknowledge and agree that such list is complete. If no such list is
attached to this PIIA, I represent that I have no such inventions or
improvements at the time of signing this PIIA.
     F. Company Authorization for Publication
          Prior to my submitting or disclosing for possible publication or
dissemination outside the Company any material prepared by me that incorporates
information that concerns the Company’s business or anticipated research, I
agree to deliver a copy of such material to an officer of the Company for his or
her review. Within twenty (20) days following such submission, the Company
agrees to notify me in writing whether the Company believes such material
contains any Proprietary Information or Inventions, and I agree to make such
deletions and revisions as are reasonably requested by the Company to protect
its Proprietary Information and Inventions. I further agree to obtain the
written consent of the Company prior to any review of such material by persons
outside the Company.
     G. Restrictive Covenants
          At all times during my employment with the Company, and for a period
of one (1) year thereafter, I shall not directly or indirectly encourage or
solicit any employee, faculty member, consultant or independent contractor to
leave the employment or service of the Company for any reason or interfere in
any other manner with such relationships at the time existing between the
Company and its employees, faculty members, consultants and independent
contractors.
          At all times during my employment with the Company, and for a period
of one (1) year thereafter, I shall also be bound by and comply with the
restrictive covenants set forth in

PAGE 5 OF 8



--------------------------------------------------------------------------------



 




Section 10 of my March 31, 2007 Employment Agreement with the Company (the
“Employment Agreement”).
     H. Former Employer’s and Others’ Information
          I represent that my performance of all the terms of this PIIA does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my employment by the Company.
          I agree that I will not disclose to the Company, or use in the
performance of my duties and responsibilities as an employee of the Company, any
trade secrets or confidential or proprietary information or material belonging
to any previous employers or other person or entity.
     I. Reformation and Severability
          I agree that if any provision, or portion of a provision, of this
Agreement is deemed unenforceable by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable. Should
any provision, or portion of a provision, of this Agreement be deemed
unenforceable for any other reason, such unenforceability will not affect any
other provision, or portion of a provision, of this Agreement and this Agreement
shall be construed as if such unenforceable provision, or portion of provision,
had never been contained herein.
     J. Authorization for Post-Termination Notification of Obligations Under
PIIA
          I hereby authorize the Company to notify any person or entity with
whom I become employed, or to whom I provide services, following the termination
of my employment with the Company of my ongoing obligations under this PIIA.
     K. Entire Agreement
          This PIIA and the Employment Agreement set forth the entire agreement
and understanding between the Company and me relating to the subject matters
covered therein, and this PIIA and the Employee Agreement merge, cancel,
supersede and replace all prior discussions between us, including (without
limitation) any and all statements, representations, negotiations, promises or
agreements relating to the subject matters covered by this PIIA and the
Employment Agreement that may have been made by any officer, employee or
representative of the Company.

PAGE 6 OF 8



--------------------------------------------------------------------------------



 



I HAVE READ THIS PIIA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.

     
Date: April 11, 2007
  Employee Signature
 
   
 
  (-s- ILLEGIBLE) [p73880p7388006.gif]

PAGE 7 OF 8



--------------------------------------------------------------------------------



 



APPENDIX A

1.   The following is a complete list of all Inventions or improvements relevant
to the subject matter of my employment by the Company that have been made or
discovered or conceived or first reduced to practice by me or jointly with
others prior to my employment by the Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement
(“PIIA”), except for the license granted in-section (E)(2) of the PIIA:

  þ   No inventions or improvements.     o   See below:     o   See          
(#) additional sheets attached.

2.   I propose to bring to my employment the following materials and documents
of a former other person/entity:

  þ   No materials or documents     o   See below:     o   See           (#)
additional sheet(s) attached:

     
Date: April 11, 2007
  (-s- ILLEGIBLE) [p73880p7388007.gif]

Page 8 of 8



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF EXISTING BOARD MEMBERSHIPS
Everybody Wins! (charity)
Dominican University School of Business

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF EXISTING BOARD MEMBERSHIPS
Everybody Wins! (charity)
Dominican University School of Business

 